Citation Nr: 1131684	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-10 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling prior to April 5, 2011, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1996 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, confirmed and continued the 10 percent evaluation in effect for degenerative disc disease of the lumbar spine.  By rating decision dated in April 2011, the RO increased the evaluation in effect for degenerative disc disease of the lumbar spine to 20 percent effective April 5, 2011.

In June 2011, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

During the June 2011 Travel Board hearing before the undersigned Veterans Law Judge, the Veteran testified that he was seen by a back specialist in 2011 but has not yet obtained those records.  He also said that he received his last epidural shot in March 2011.  However, the Board notes that the most recent private treatment records in the claims file are dated in January 2011.  On remand, if the Veteran provides the necessary authorization for release, the RO/AMC should attempt to obtain all records of such treatment identified by the Veteran which are not duplicates of those contained in the claims file.  

Ongoing VA medical records should also be requested.  The Veteran also testified that he received treatment from VA in November 2010 for his service-connected lumbar spine disability; however, the records of such treatment are not contained in the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment from all medical providers who have treated him for degenerative disc disease of the lumbar spine dating since January 2011, to specifically include his private back specialist and any epidural shots received.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran which are not already contained in the claims file.

2.  In addition, copies of all relevant treatment records from the Albuquerque, New Mexico VA Medical Center dating since February 2010 should be obtained, to specifically include any treatment received in November 2010.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


